DETAILED ACTION
The Office Action mailed on August 21, 2020 is herewith WITHDRAWN.
The Office Action is in response to the Appeal Brief reply filed March 17, 2021 to the office action made on August 21, 2020.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 11, 13-14 and 22-24 Mizuno et al. (U.S. 8193193) is persuasive. Therefore, the rejection is herewith withdrawn. (See attached Interview Summary)
The following rejections are made:

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 3/17/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Units 1624 & 1627

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 and 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation “wherein the subject has been administered with a second composition comprising a Rho kinase inhibitor for glaucoma or ocular hypertension over at least 15 weeks and is considered to require a further enhanced intraocular pressure-lowering action, wherein the second composition is the same or different from the first composition” and “wherein the subject . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-14, 22-24 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating glaucoma or ocular hypertension, comprising: continuously administering via ocular instillation a first composition comprising a Rho , does not reasonably provide enablement for a method for preventing glaucoma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  While the specification is enabled for the treatment of glaucoma or ocular hypertension, it does not provide sufficient information that glaucoma is preventable using the method of continuously administering via ocular instillation a first composition comprising a Rho kinase inhibitor selected from the group consisting of ripasudil, Fasudil, AR-13324, SNJ-1656, and Y-27632. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApIs 1986) at 547 the court recited eight factors: 
(1) the nature of the invention, (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims', (6) the amount of direction or guidance presented', (7) the presence or absence of working examples', and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 

(1). The Nature of the Invention: the rejected claim 11 is drawn to “a method for preventing and/or treating glaucoma or ocular hypertension, comprising: continuously administering via ocular instillation a first composition comprising a Rho kinase inhibitor 

(2). The state of the prior art: The state of the art for prevention of glaucoma is low.  According to Otabil et al. “Although most cases of blindness (75–80%) can be prevented most types of glaucoma cannot be prevented or cured...” (Otabil, et al.. Prevalence of glaucoma in an eye clinic in Ghana. Russian Open Medical Journal, 2(3), 2013. pp.0310-0310).

(3). The predictability or unpredictability of the art: the art does not enable a person of ordinary skill in the art to make and use the claimed invention.  As discussed above Otabil et al. states “Although most cases of blindness (75–80%) can be prevented most types of glaucoma cannot be prevented or cured, and” further describes that “once the visual field is lost it can never be regained. Glaucoma causes chronic and progressive damage to the optic nerve and this condition has been shown to lead inexorably to blindness at a rapid rate if treatment is not instituted within months, and up to 3 years in some cases.” (Otabil, et al.. Prevalence of glaucoma in an eye clinic in Ghana. Russian Open Medical Journal, 2(3), 2013. pp.0310-0310) and (The Glaucoma Foundation (2013). Frequently asked questions. URL: http://www.glaucomafoundation.org /info_new.php?id=156&cat=12)

 (4). The breadth of the claims: the claims encompass a method of glaucoma or ocular hypertension. Applicant fails to set forth the criteria that define the preventing or reversing of the disease.  Thus, the breadth of the claim is over broad. Glaucoma cannot be prevented or cured. The specification fails to enable one of ordinary skill in the art to practice the presently claimed method for preventing glaucoma. The term ''prevention'' or ''preventing'' and ''curing'' circumscribe methods of treatment having absolute success. Since absolute success is not as of yet reasonably possible with glaucoma, the specification is viewed as lacking an adequate enablement of where glaucoma may be actually prevented.   

(5). The amount of direction or guidance presented: does not provide any guidance in terms of preventing glaucoma or ocular hypertension.

(6). The presence or absence of working examples: while applicant is enabled for the treatment of glaucoma or ocular hypertension, applicant does not provide any working examples for the preventing glaucoma or ocular hypertension.  The Examples in Table 1 and FIG. 1 indicate that a significant intraocular pressure-lowering effect was observed throughout an ocular instillation period in a cohort for monotherapy of ripasudil and a cohort for additive therapy of ripasudil and another therapy (see spec p. 29-30). The 

(7). The quantity of experimentation necessary: the quantity of experimentation would be an undue burden to one of ordinary skill in the art and amount to the trial and error type of experimentation. Thus, factors such as ''sufficient working examples, ''the level of skill in the art' and ''predictability'' etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims. 
In view of the breadth of the claims, unpredictability of preventing glaucoma, and the lack of working examples regarding the activity as claimed, one skilled in the art would have to undergo an undue amount of experimentation to use the instantly claimed invention commensurate in scope with the claims. 
The burden of enabling one skilled in the art to preventing glaucoma or ocular hypertension would be much greater than that enabling the treatment. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing glaucoma or ocular hypertension. Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed composition including the Rho kinase inhibitor selected from the group consisting of ripasudil, Fasudil, AR-13324, SNJ-1656, and Y-27632for preventing glaucoma or ocular hypertension.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627